Citation Nr: 9923543	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma of the larynx, as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection was denied for a skin disorder and for 
squamous cell carcinoma of the larynx, each claimed as 
secondary to Agent Orange exposure.  The latter issue is the 
subject of a remand immediately following this decision.

The veteran and his representative appeared before the 
undersigned member of the Board in Washington, D.C., in 
November 1998.  The record was held open for 45 days after 
the hearing for the veteran to submit additional evidence.  
The 45-day period has expired.  A review of the record shows 
that no additional evidence has been received.


FINDINGS OF FACT

The veteran has not presented competent medical evidence that 
he currently suffers from a skin disorder.


CONCLUSION OF LAW

The claim for service connection for a skin disorder, as 
secondary to Agent Orange exposure, is not well-grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations provide that a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (1998), will be considered to have been incurred 
in service under the circumstances outlined in that section 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (1998).  Such 
disease shall be service-connected if the veteran served on 
active duty in military, naval, or air service in the 
Republic of Vietnam during the Vietnam era and was exposed to 
an herbicide agent, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309 (e) (1998).

The veteran contends that his skin disorder is the result of 
exposure to the herbicide known as "Agent Orange" in the 
Republic of Vietnam.  He testified in his November 1998 
hearing that he was stationed in Japan on TDY orders and 
that, from there, he flew into the Republic of Vietnam 
periodically on missions related to his job as a jet aircraft 
mechanic.  He further testified that he came into contact 
with the herbicide when repairing and maintaining aircraft 
that flew from the Republic of Vietnam into Japan for 
maintenance.

Service personnel records show that the veteran served during 
the Vietnam Conflict, that he had 3 months and 27 days of 
foreign service, and that he was on TDY for 117 days 
beginning in September 1966.  In addition, service medical 
records reveal entries for care received at the 6034th U.S. 
Air Force Dispensary in Yokota, Japan.  Yet, the evidentiary 
record does not demonstrate that the veteran served in the 
Republic of Vietnam at any point during his active service.

The Board need not decide whether the veteran served in the 
Republic of Vietnam during his active service, however, as 
the claim is not well grounded on another basis.  The record 
does not contain any competent medical evidence that the 
veteran has a current diagnosis of a skin disorder.  Rather, 
the record shows and the veteran has testified that he 
declined to return to the VA Medical Center (MC) for 
diagnosis of any currently manifested skin disorder.  The 
March 1997 VA examination report refers to an undiagnosed 
skin rash.  The examiner notes that the veteran declined to 
be seen by the dermatology clinic.

The veteran has presented his own statements regarding the 
presence of any skin disorder resulting from claimed exposure 
to Agent Orange during his active service.  However, the 
record does not show that the veteran or is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of any skin 
disorder and its etiologic relationship to any exposure to 
Agent Orange during active service.  Consequently, the 
veteran's statements are credible concerning his subjective 
complaints and history; but they do not constitute competent 
medical evidence for the purposes of establishing diagnosis 
of a current disability and an etiological relationship 
between any diagnosed condition and exposure to Agent Orange 
during active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the record does not contain competent medical evidence to 
establish that the veteran has a current diagnosis of a skin 
disorder, this claim for service connection is not well-
grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case, which informed 
the veteran of the reasons his claim had been denied.  Also, 
by this decision, the Board informs the veteran of the type 
of evidence needed to make his claim well grounded.  Unlike 
the situation in Robinette, the veteran has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded. 

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well-grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well-
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

The appellant's representative has argued that VA has 
expanded its duty to assist the appellant by provisions in VA 
Adjudication Manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not a 
substantive rule.  See Fugere v. Derwinski, 1 Vet. App. 103, 
106 (1990).  The representative has not cited to a U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals, hereinafter Court) decision that holds that 
the cited portions of M21-1 are substantive rules.  
Consequently, there is no basis upon which to comply with the 
representative's request in this regard.


ORDER

Service connection for a skin disorder, as secondary to Agent 
Orange exposure, is denied.


REMAND

The veteran has presented competent medical evidence of 
diagnosis and treatment for his squamous cell carcinoma of 
the larynx, which he contends is the result of exposure to 
Agent Orange during his active service.

As noted above, the regulations provide a presumption for 
certain diseases associated with exposure to specific 
herbicide agents.  Squamous cell carcinoma of the larynx is 
one of the identified diseases and, accordingly, shall be 
considered to have been incurred in service under the 
circumstances outlined in the regulations even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307(a), 3.309(e) (1998). 

The veteran testified that he was stationed in Japan on TDY 
orders, and that he was deployed from Japan to the Republic 
of Vietnam on occasion.  His service personnel records show 
that he served during the Vietnam Conflict, that he had 3 
years and 29 days of foreign service, and that he was on TDY 
for 117 days beginning in September 1966.  In addition, his 
service medical records contain entries for care received at 
the 6034th U.S. Air Force Dispensary in Yokota, Japan, in 
December 1966, and at the U.S. Air Force Hospital in 
Tachikawa, Japan, in April 1967.  The available records do 
not, however, show that he served in Vietnam.

This case is REMANDED to the RO for the following actions:

1.  The RO should again request that the 
veteran provide specific information that 
would permit development of evidence 
concerning whether he served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975.  

2.  If the RO receives additional 
information from the veteran, the RO 
should obtain verification of the 
veteran's service in the Republic of 
Vietnam.  If such verification cannot be 
obtained, the RO should document why this 
is so in the record.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for squamous cell carcinoma of 
the larynx, as secondary to Agent Orange 
exposure.  

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to obtain additional 
evidence.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

